Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Cayuga County [Peter E. Corning, A.J.], entered May 25, 2005) to review three separate determinations of respondent. Each of the three determinations found after three separate Tier II hearings that petitioner had violated various inmate rules.
*1250It is hereby ordered that the determinations be and the same hereby are unanimously confirmed without costs and the petition is dismissed. Present—Martoche, J.P., Lunn, Peradotto, Green and Pine, JJ.